DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5 and 8-14 are objected.
	Claims 6-7 have been canceled.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description and claims: clean side (62), raw side (60) and longitudinal axis (14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 and 8-14 are objected to because of the following informalities:
Claim 1: The two mentions of “disks” in line 10 should be replaced with --discs--, to be consistent with the “discs” mentioned in line 7.
Claim 1: “forms sealing socket” in line 21 should be replaced with --forms a sealing socket--.

  Appropriate correction is required.


Allowable Subject Matter
Claims 1-5 and 8-14 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 1 would be allowed because the prior art of record does not show or suggest a filter element having a second one of two end discs being a drainage-side end disc having a drainage opening which opens into the inner raw-side cavity; wherein the drainage-side end disc of the filter element forms a sealing socket formed as a tubular projection projecting axially inwardly to the inner raw-side cavity, the drainage opening extending axially through an interior of the tubular projection and opening into the inner raw-side cavity of the filter medium; a releasable closure element arranged in and axially moving in the interior of the tubular projection of the drainage-side end disc .
Claims 2-5 and 8-14 would be allowed due to their dependency on claim 1.


Conclusion
This application is in condition for allowance except for the following formal matters stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778